DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim is drawn to using indium salt as a raw material, but does not disclose in steps of how it is used. Similarly the step 3 using electrodeposition does not disclose the steps of use. Therefore the scope of the claim is unclear and indefinite.
Since claims 2-10 depend form claim 1, they contain essentially the same subject matter and are rejected for at least the same reasons.  
With respect to claim 2, the claim is drawn to “wherein in step (1), dissolving indium salt and terephthalic acid in a solvent to obtain a mixed solution; then the mixed solution is refluxed to obtain an In template” in lines 2-4. The limitation is unclear as if it is the In templet of claim 1 or a different and if the limitation is intended to create the In of step 1 or intended to be in addition to claim 1. The scope of the claim is unclear and the claim is indefinite.
Since claim 3 depend from claim 2 it contains essentially the same subject matter and is rejected for at least the same reasons. 
Claim 3 recites the limitation "the heating temperature" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Also the claim refers to indium salt being a salt and water. Applicant claims a salt but list a solution. The scope of the claim is therefore unclear and the claim is indefinite. 
With respect to claim 4, it is unclear if the steps are in addition to step 2 or how step 2 is achieved.  It is not clear if there are 1 or two calcining steps.  Therefore the scope of the claim is unclear and the claim is indefinite. 
With respect to claim 6, the claim is drawn to the use of a three electrode system but does not disclose any steps of how the use occurs, therefore the scope of the claim is unclear and the claim is indefinite. 
Since claim 7 depend form claim 6, it contains essentially the same subject matter and is rejected for at least the same reasons. 
 	With respect to claim 8, the claim is drawn to the application in removing water pollutant, but does not disclose any steps of how the application occurs. Therefore the scope of the claim is unclear and the claim is indefinite. 
 	Since claims 9-10 depend from claim 8, they contain essentially the same subject matter and are rejected for at least the same reasons. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zhao CN 105597765 A.
 	With respect to claims 1-10, the examiner notes the claims are drawn to a product by process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
 	 The Zhao reference discloses the heterojunction In2O3/ZnFe2O4.
Claim(s) 1-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zhao CN 105597765 A.
 	With respect to claims 1-10 the Rational Design of ZnFe2O4/In2O3 Nano hetero structures: Efficient Photocatalyst for Gaseous 1, 2-Dichlorobenzene Degradation and Mechanistic Insight
 reference discloses the heterojunction In2O3/ZnFe2O4 and nano structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774